Remarks
Claims 1, 3, 8, 10, 11, and 17-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant alleges “the Applicant presumes that the Examiner agrees that independent claim 1 satisfies Step 1 as either a process or manufacture.”  The Examiner would have classified this as a process, however, Applicant appears to believe that claim 1 could be construed as a manufacture.  The Examiner hereby requests Applicant explain Applicant’s reasoning behind Applicant’s belief that claim 1 is a manufacture.  
Applicant mentions numerous limitations from claim 1, alleges “Brown does not disclose the above referenced language of claim 1”, alleges “the Examiner indicated that, ‘each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein....’ Office Action, p. 8.  The Applicant respectfully disagrees.”  Applicant continues by providing Applicant’s understanding of a portion of Brown and alleges “Thus, while Brown is concerned with identity, applicant respectfully submits that Brown does not involve generating identity profiles, detecting that first log message data includes an object of a first identity provide, enriching the log message data with a key of the first identity profile and using the enriched data to monitor data systems.”  Applicant is arguing numerous limitations here with no actual argument.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Brown clearly discloses these limitations as follows:
Regarding Claim 1,
Brown discloses ...
...
Generating, for each unique identity of the first plurality of unique identities, an identity profile with individual ones of the respective obtained objects of the first and second object classifications corresponding to each unique identity, wherein a first plurality of identity profiles are generated for the organization from the objects of the first IAM platform (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; generating a profile, which could be explicitly called a profile, or some other data, such as any data/information stored regarding a certain identity, including relationships/associations between entities, for example);
...
Detecting that at least one of the objects of the first object type is present in the received first log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Identifying at least a first identity profile of the first plurality of identity profiles in which the at least one of the objects of the first object type is located (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Enriching the received first log message data with the respective key associated with the first identity profile (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples); and
Using the enriched first log message data to monitor the data systems and generate monitoring information based at least in part on the first identity profile (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; detecting fraud or the like with the above, for example).  
Therefore, Brown clearly discloses the numerous limitations for which Applicant provides a general allegation.  
Applicant alleges “that the term ‘key’ is only used in Brown three times...”, appears to quote where Brown uses the word “key” and alleges “neither of these paragraphs discusses in any way enriching a received log message data with a respective key associated with a first identity provide.”  The rejection does not cite an encryption key as the key of the claims.  Instead, as Applicant has already admitted, the rejection cites “each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples”.  Therefore, it is not the encryption keys in Brown that are cited against the claimed key, but the data described in the rejection.  Applicant is simply arguing an erroneous interpretation.  Since Applicant has provided no argument against the actual rejection, the actual interpretation stands as fact as to how the claim is rejected.  
Applicant continues by alleging “Further, any mention in Brown of, using a received log message data that has been enriched with a respective key associated with a first identity profile to monitor data systems and generating monitoring information based on the first identity profile, is wholly missing.  Instead, Brown monitors the rate at which the secondary identification change and if the rate of change is suspicious, then a fraud warning may be provided.  Thus, Brown does not disclose generating identity profiles, detecting that first log message data includes an object of a first identity profile, enriching the log message data with a key of the first identity profile and using the enriched data to monitor data systems as recited in amended independent claim 1.”  Applicant is, once again, arguing numerous limitations without taking into account how the rejection actually rejected each limitation.  As above, this subject matter is met as follows:
Regarding Claim 1,
Brown discloses ...
...
Generating, for each unique identity of the first plurality of unique identities, an identity profile with individual ones of the respective obtained objects of the first and second object classifications corresponding to each unique identity, wherein a first plurality of identity profiles are generated for the organization from the objects of the first IAM platform (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; generating a profile, which could be explicitly called a profile, or some other data, such as any data/information stored regarding a certain identity, including relationships/associations between entities, for example);
...
Detecting that at least one of the objects of the first object type is present in the received first log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Identifying at least a first identity profile of the first plurality of identity profiles in which the at least one of the objects of the first object type is located (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Enriching the received first log message data with the respective key associated with the first identity profile (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples); and
Using the enriched first log message data to monitor the data systems and generate monitoring information based at least in part on the first identity profile (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; detecting fraud or the like with the above, for example).  
Since Applicant has still refused to provide any response to the actual rejection, it is clear that the rejection is proper for the reasons discussed above, previously, and below.  

Claim Interpretation
Applicant explicitly disclaims all claim interpretations that are not performed by a physical computer machine in pages 10-12 of the response dated 11/14/2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Brown (U.S. Patent Application Publication 2020/0145436).
Regarding Claim 1,
Brown discloses a computer implemented method performed by one or more processors in a data network monitoring system, the data network monitoring system monitoring one or more data platforms of one or more data systems, comprising:
 (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; this is the system of Brown that implements Brown’s invention, perhaps as a fraud detection computing system, portion thereof, or the like, as examples);
Obtaining, from a first database of a first IAM platform, first objects of at least a first object classification of a plurality of object classifications, wherein the first database has a first plurality of unique identities of an organization and a first plurality of objects, wherein one or more objects of the first plurality of objects is associated with each of the unique identities of the first plurality of unique identities, wherein the first plurality of objects corresponds to respective ones of the plurality of object classifications (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; objects from various entities including databases, each associated with an identity (e.g., an account, user, identity, or the like), classified in any of many classifications (e.g., synthetic, primary, secondary, fraud facilitating, associated, presence of transactions, absence of transactions, flagged, credit, financial, account, contributor, ID, client, sensitive data, transaction, data from certain entity, legal name, company name, social insurance number, credit card number, date, email address, and many other classifications), for example);
Obtaining, from the first IAM platform, second objects of at least a second object classification of the plurality of object classifications, the first and second object classifications being different (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; get objects of a second of the above, for example);
Generating, for each unique identity of the first plurality of unique identities, an identity profile with individual ones of the respective obtained objects of the first and second object classifications corresponding to each unique identity, wherein a first plurality of identity profiles are generated for the organization from the objects of the first IAM platform (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; generating a profile, which could be explicitly called a profile, or some other data, such as any data/information stored regarding a certain identity, including relationships/associations between entities, for example);
Assigning, based upon the respective object classification corresponding to each object, an object type of a plurality of object types to each object in each of the plurality of identity profiles, wherein the plurality of object types comprises a first object type and a different second object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; assigning an object type, such as one of the ones described above, for example);
Storing the first plurality of identity profiles in a second database (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; storing the above described profiles, for example); and
Associating each identity profile of the first plurality of identity profiles with a different respective key (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Receiving first log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Detecting that at least one of the objects of the first object type is present in the received first log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Identifying at least a first identity profile of the first plurality of identity profiles in which the at least one of the objects of the first object type is located (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples);
Enriching the received first log message data with the respective key associated with the first identity profile (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; each profile is associated with keys, such as any of the data/information that is stored therein or could be stored therein, and historical, transaction, account, etc. data that may be added to with any of the data/information, accessing of the profiles described above, transmitting of fraud related messaging, including fraud warning, no fraud warnings, etc., as examples); and
Using the enriched first log message data to monitor the data systems and generate monitoring information based at least in part on the first identity profile (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; detecting fraud or the like with the above, for example).  
Regarding Claim 3,
Brown discloses that each identity profile includes at least one first data structure defined by (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures):
The at least one object of the at least first object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; the object above, for example);
At least one object classification of the at least one object of the first object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; the classification above, for example); and
The at least first object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; the type above, for example);
Wherein each identity profile includes at least one second data structure defined by (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures):
The at least one object of the at least second object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; the object above, for example);
At least one object classification of the at least one object of the at least second object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; the classification above, for example); and
The at least second object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; the type above, for example); and
Wherein each object comprises a value, wherein each corresponding object classification describes the value, and wherein each corresponding object type describes the object classification (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures).  
Regarding Claim 8,
Brown discloses accessing a second IAM platform that includes a third database having a second plurality of unique identities of the organization and a second plurality of objects associated with each unique identity of the second plurality of unique identities (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; another source, for example);
Ascertaining that at least one of the unique identities of the second plurality of unique identities corresponds to at least one of the unique identities of the first plurality of unique identities (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; associating identities from multiple sources, for example);
Obtaining, from the second IAM platform, objects of the second plurality of objects for the at least one of the unique identities of the second plurality of unique identities (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for example); and
Updating the at least one identity profile of the first plurality of identity profiles with the objects of the second plurality of objects (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; adding information to profiles above, for example).  
Regarding Claim 10,
Brown discloses accessing a second IAM platform that includes a third database having a second plurality of unique identities of the organization and a second plurality of objects associated with each unique identity of the second plurality of unique identities (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for another source, for example);
Obtaining, from the second IAM platform, objects of the first classification for the second plurality of unique identities (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for another source, for example);
Obtaining, from the second IAM platform, objects of the second object classification for the second plurality of unique identities (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for another source, for example);
Assigning, based upon the respective object classification corresponding to each object of the second plurality of objects, an object type to each object of the second plurality of objects (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for another source, for example);
Generating, for each unique identity of the second plurality of unique identities, an identity profile with the respective obtained objects of the at least first and second object classifications corresponding to each unique identity of the second plurality of unique identities, wherein a second plurality of identity profiles are generated for the organization from the objects of the second IAM platform (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for another source, for example);
Storing the second plurality of identity profiles in a fourth database (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for another source, for example); and
Associating each identity profile of the second plurality of identity profiles with a different respective key (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for another source, for example).  
Regarding Claim 11,
Brown discloses ascertaining that at least one unique identity of the second plurality of unique identities corresponds to at least one unique identity of the first plurality of unique identities (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; associating data with respect to multiple entities that are primary/secondary and associated with each other, for example); and
Merging, based on the ascertaining, the at least one identity profile of the second plurality of identity profiles with the at least one identity profile of the second plurality of identity profiles (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; associating data with respect to multiple entities that are primary/secondary and associated with each other, for example);
Wherein the merging includes (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; associating data with respect to multiple entities that are primary/secondary and associated with each other, for example):
Identifying objects in the at least one identity profile of the second plurality of identity profiles not present in the at least one identity profile of the first plurality of identity profiles (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; associating data with respect to multiple entities that are primary/secondary and associated with each other, for example); and
Updating the at least one identity profile of the first plurality of identity profiles with the identified objects of the at least one identity profile of the second plurality of identity profiles (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; associating data with respect to multiple entities that are primary/secondary and associated with each other, for example).  
Regarding Claim 17,
Brown discloses processing the enriched first log message data with at least one processing rule using the respective key (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; use of rules with the data described above, for example).  
Regarding Claim 18,
Brown discloses receiving second log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures);
Detecting that at least one other object of the objects of the first object type is present in the received second log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures);
Identifying the first identity profile as including the at least one other object of the objects of the first object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures); and
Enriching the received second log message data with the respective key associated with the first identity profile, wherein using the respective key comprises processing the enriched first and second log message data based on the respective key (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures).  
Regarding Claim 19,
Brown discloses that using the respective key comprises (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures):
Accessing the first identity profile (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures);
Referencing at least one other object of the first object type with a first log message data processing rule (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures); and
Triggering the first log message data processing rule based on the at least one other object of the first object type (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Peterson1 (U.S. Patent Application Publication 2012/0246303).  
Regarding Claim 20,
Brown discloses determining that the first log message data is indicative of a successful authentication onto a network of the organization from a networked device (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; requiring and receiving authentication from a consumer computing system, for example);
Recording the networked device and the respective key of the identified at least one of the identity profiles in an inference database (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; all transaction/account/historical data in the system is recorded, for example);
Receiving second log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for example);
Detecting that the networked device is present in the received second log message data (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; consumer computing system is in the data, for example);
Identifying the networked device in the inference database (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; finding the consumer computing system, for example); and
Enriching the received second log message data with the respective key based on the respective key being associated with the networked device in the inference database (Exemplary Citations: for example, Abstract, Paragraphs 12-16, 18, 20, 23-25, 29, 30, 33-36, 38-43, 46, 47, 49-53, 56-61, and associated figures; as above, for example);
But does not explicitly disclose that the networked device is identified with an IP address.  
Peterson, however, discloses that the networked device is identified with an IP address (Exemplary Citations: for example, Paragraphs 27, 83, 99, 102, 103, 118, 120, 126-128, 132, 135-137, 145, 149, 151, 158, 161, 170, 213, 219, 242, 243, 249, 250, 254, etc., and associated figures, as examples; IP address used in logs, enriched data, etc., for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the log collection, structuring, and processing techniques of Peterson into the synthetic online entity detection system of Brown in order to allow the system to deal with additional kinds of logs, to allow for processing of additional forms of data, to provide for usage of well-known identifiers, to detect additional forms of normal/abnormal data, and/or to increase security in the system.  
Peterson also discloses determining that the first log message data is indicative of a successful authentication onto a network of the organization from an IP address (Applicant is well aware of where and how the Peterson reference discloses this subject matter since the reference is to the same Applicant as the instant application);
Recording the IP address and the respective key of the identified at least one of the identity profiles in an inference database (Applicant is well aware of where and how the Peterson reference discloses this subject matter since the reference is to the same Applicant as the instant application);
Receiving second log message data (Applicant is well aware of where and how the Peterson reference discloses this subject matter since the reference is to the same Applicant as the instant application);
Detecting that the IP address is present in the received second log message data (Applicant is well aware of where and how the Peterson reference discloses this subject matter since the reference is to the same Applicant as the instant application);
Identifying the IP address in the inference database (Applicant is well aware of where and how the Peterson reference discloses this subject matter since the reference is to the same Applicant as the instant application); and
Enriching the received second log message data with the respective key based on the respective key being associated with the IP address in the inference database (Applicant is well aware of where and how the Peterson reference discloses this subject matter since the reference is to the same Applicant as the instant application).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the log collection, structuring, and processing techniques of Peterson into the synthetic online entity detection system of Brown in order to allow the system to deal with additional kinds of logs, to allow for processing of additional forms of data, to provide for usage of well-known identifiers, to detect additional forms of normal/abnormal data, and/or to increase security in the system.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432